Citation Nr: 1327364	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  05-03 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for gastroesophogeal reflux disease (GERD) to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from October 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a November 2010 decision, the Board denied service connection for GERD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in February 2012, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion. 

In June 2012, the Board remanded this claim for additional development.   The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was examined and a nexus opinion was rendered.  The case has been returned to the Board and is ready for further review.  


FINDING OF FACT

The Veteran's GERD was not manifested during service and has not been shown to be causally or etiologically related to active service.  


CONCLUSION OF LAW

GERD was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the RO provided the Veteran with a notification letter in March 2003, prior to the AOJ's initial decision on the claim in April 2004.  Thus, the timing requirement of Pelegrini has been satisfied. 

The Board acknowledges that the March 2003 letter did not include the elements required to establish service connection.  Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 877 (2007) rev'd on other grounds by Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  Here, the April 2004 rating decision included a discussion of the elements required to establish service connection and the February 2005 statement of the case included the pertinent laws and regulations with respect to the Veteran's claim for service connection. In addition, during the pendency of the appeal, the Veteran was sent a letter in February 2003 and again in February 2013, regarding other pending claims for service connection and was notified of the elements required to substantiate a claim for service connection.  Therefore, the Board finds that the Veteran had not been harmed by any notice deficiency because a reasonable person could be expected to understand from the notice that was given what the elements of service connection are. 

The March 2003 letter notified the Veteran about the information and evidence that VA will seek to provide.  In particular, the letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim. 

The letter also informed the Veteran about the information and evidence that he was expected to provide.  The Veteran was notified that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf. In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency. 

Further, during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In the present case, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date in a March 2006 letter. Following the letter, the RO readjudicated the Veteran's claim for service connection in subsequent supplemental statements of the case (SSOC).  Thus, VA cured any timing defect in the notice and no prejudice to the appellant will result in proceeding with the issuance of a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private treatment records were reviewed by both the RO and the Board in connection with his claim.  In accordance with the March 2008 remand directives, the RO obtained Social Security Administration (SSA) records which are associated with the claims file.  In addition, the Veteran has been afforded VA examinations with respect to his claim for service connection.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board finds that most recent examination is more than adequate as the examiner reviewed the pertinent records to include the service treatment records and post-service records, private treatment records, considered the Veteran's statements, and provided an opinion with supporting rationale.  Given the foregoing, there is no basis to find that this examination report is inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2012), see Dyment v. West, 13 Vet. App. 141 (1999), aff'd. 287 F.3d. 1377 (2002)).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. Section 3.307(a)(6)(iii) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter "M21-1MR"), service in the Republic of Vietnam means service in the RVN or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the RVN. Service in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's presence at some point on the landmass or the inland waters of Vietnam. Haas v. Peake, 525 F.3d 1168, 1197   (Fed. Cir. 2008), see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2. 

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i). Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600 -42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Federal Circuit has held that VA regulations require a Veteran to have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from a ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid or impermissibly retroactively applied. Haas v. Nicholson, 20 Vet. App. 257   (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for GERD. 

The Veteran's DD Form 214 shows that the Veteran served in active duty from October 1968 to March 1970 during the Vietnam era.  The Veteran served in Vietnam as evidenced by his service personnel records which include his Sea and Air Travel Embarkation Slips showing that he arrived and disembarked at Da Nang Air Base in Vietnam in April 1969.  Therefore, the Veteran served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  However, the Veteran does not have a disability that is shown to be associated with Agent Orange exposure.  GERD is not listed among the disorders for which a presumption based on herbicide exposure is warranted under § 3.309(e).  Therefore, the Board finds that the Veteran is not entitled to service connection under the presumptive provisions in the law regarding diseases due to herbicide exposure. 

Although the Veteran is not entitled to service connection for GERD under 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e), the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection based on exposure to Agent Orange.  Stefl, 21 Vet. App. at 120. In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. The Board will now consider whether service connection for GERD is warranted on a direct basis. 

The evidence of record shows that the Veteran has a current disability.  Beginning in the 2000s, the Veteran was diagnosed with GERD.  However, the service treatment records are completely absent for any diagnosis or documentation of GERD.  The August 1968 entrance examination report shows that the Veteran's mouth and throat were clinically evaluated as normal and the abdomen and viscera were clinically evaluated as normal.  In the August 1968 report of medical history, the Veteran checked yes as to having experienced pain/pressure in his chest. In the Physician's summary and elaboration of all pertinent data, the examining physician noted that the Veteran had some complaint of chest pain but that there was never any medical care.  During active service, in November 1968, the Veteran complained of chest pain.  The Veteran stated that his chest pain increased when he was in the supine position.  In November 1968, a chest x-ray was performed, which was normal.  In the November 1969 service treatment record, the Veteran complained of abdominal and stomach cramps; however, the physical examination was negative.  In March 1970, the Veteran sought treatment for nausea and diarrhea.  He was prescribed Donnagel.  In the March 1970 separation examination report, the Veteran's mouth and throat were clinically evaluated as normal and the Veteran's abdomen and viscera were clinically evaluated as normal. The report was absent for any diagnosis of GERD.  The Board recognizes that the Veteran complained of pain in his chest during active service and complained of stomach problems on two occasions, but the service treatment records did not reveal any diagnosis of GERD or any other disability related to his complaints. 

In addition, the medical evidence of record does not show any diagnosis of GERD immediately following separation from service or for many years thereafter.  The Board acknowledges that the Veteran had intermittent complaints of chest pain.  See April 1970, August 1974, and October 1984 records.  Although there were intermittent complaints of chest pain in the 1970s and during a 1984 examination for Agent Orange, there was no diagnosis of GERD provided.  In fact, the August 1974 record noted a possible diagnosis of intercostal neuritis.  In addition, the October 1984 record noted that when the Veteran was scared, he had chest pain and the he reported that he was easily bruised.  The examining physician noted that there were no peptic symptoms.  The first diagnosis of GERD is located in treatment records dated in the 2000s, more than 30 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000). 

In addition to the lack of evidence showing that GERD manifested during service or within close proximity thereto, the medical evidence of record does not link any current GERD to active military service.  It is noted that the Veteran was afforded a VA examination in June 2009.  The examiner reviewed the claims file and took the Veteran's history.  The Veteran stated that he first developed symptoms of GERD in 1969 and had episodes of reflux and left chest pain.  However, the etiology of the chest pain did not become clear until 2001 or 2002.  He had an upper GI endoscopy which substantiated the findings.  The examiner stated that currently the upper GI study was completely normal.  In reviewing the Veteran's service treatment records, it was noted that there was no mention of GERD and that he was evaluated in 1968 for complaints of chest pain, but a definitive diagnosis was not provided.  The examiner offered that GERD generally results from loss of tone in the lower esophageal sphincter, and that in this particular case, a specific cause is not clear.   The examiner indicated that GERD is a very common problem in the general population and there was no established relationship to Agent Orange exposure.  The examiner found no relationship to service as far as causation was concerned. 

The Veteran was again examined by VA in February 2013.  His claims file was reviewed.  GERD was diagnosed.  It was noted that the Veteran's service treatment records showed treatment for stomach cramps and an acute gastroenteritis with associated nausea and diarrhea.  The examiner noted that these episodes were not marked by pyrosis, and were not deemed to warrant therapy with chronic therapy.  It was noted GERD diagnosis was associated in 2002, and that the Veteran has been prescribed acid suppressive therapy since that time.  He reported that he takes Nexium though he noted noncompliance in that he only takes it three times a week and that he uses over-the counter Pepcid AC daily.  The Veteran complained of heartburn with pyrosis.  The examiner found that the condition was less likely than not incurred in or caused by the in-service injury, event or illness.  

The examiner stated that the GERD symptoms are aggravated by his noncompliance with standard medication therapy and lifestyle recommendations.  The examiner noted that the Veteran's acute, limited gastrointestinal complaints during service, which were not characteristic for GERD and which were not treated with GERD therapy and which did not require long-term antacid suppression, are not pathoetiologically connected/related to the Veteran's subsequent development of GERD, more than three decades later.  The examiner also stated that there is no evidence in the medical literature and none presented by the Veteran that GERD is causally-linked to herbicide exposures, including Agent Orange, or any other hazardous exposure from service in Southeast Asia.  The examiner stated that in summary, benign GERD, symptomatic secondary to noncompliance which was not incurred in service nor secondary to unrelated GI complaints during service, nor caused by, related to, or permanently aggravated by military service, deployment exposures, or other service connected condition, alone or in combination.  

Here, the only evidence relating GERD to active service is the Veteran's personal statements.  There is no indication in the record that the Veteran is a physician or other health care professional.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology of his GERD. 

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, GERD is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the origin or onset of GERD is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms such as chest pain and stomach problems, his statements as to the origin or onset of GERD do not constitute competent evidence.  Therefore, the Veteran's statements regarding etiology of his GERD in this case do not constitute competent evidence on which the Board can make a service connection determination. 

To the extent that the Veteran has attested to having chronic or continuous symptoms or manifestations of GERD since service, the Board finds that the Veteran's statements describing his symptoms, such as chest pain and stomach problems, are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board recognizes the Veteran's contention that his chest pain, which he claims has existed since service, was finally evaluated in the 2000s and diagnosed as GERD.  However, the Veteran is not competent to diagnose his in-service and post-service complaints of chest pain as GERD.  See Savage v. Gober, 10 Vet. App. 488, 498   (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007). 

Moreover, in this case, the medical evidence shows that the Veteran's symptoms over the years were often attributed to other causes and conditions.  For example, the August 1974 treatment record indicated that the Veteran's reported chest pain could be intercostal neuritis.  In addition, the Veteran's chest pain was evaluated in October 1984 and it was noted that when the Veteran was scared, he had chest pain, but there were no peptic symptoms.  Thus, the medical evidence indicates that the Veteran's post-service complaints of chest pain were related to other problems as opposed to GERD.  Furthermore, the February 2013 VA examiner reviewed the service treatment records and post-service medical evidence of record and determined that there was no relationship between the Veteran's service and his current diagnosis of GERD.  As such, the Veteran's allegations, alone, that his continued chest pain was an early symptom of GERD, have no probative value without medical evidence substantiating them as he is not competent to diagnose his chest pain as GERD.  In light of the above, entitlement to service connection for GERD based on lay evidence of symptoms or manifestations in service and since service must be denied because those symptoms have not been shown to be associated with GERD.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b). 

In sum, after considering the credibility and probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for GERD to be more persuasive than the evidence in favor of the claim. Although the Veteran currently has GERD and reports having had the condition since active service, the Veteran's service treatment records and separation examination report are absent for any findings or notations of GERD.  Although there were complaints of chest pain during service and the Veteran stated that he consistently experienced this symptom following service, there is no medical evidence linking the Veteran's current diagnosis of GERD to service.  Furthermore, the February 2013 VA examiner, after physical examination and review of the claims file, opined that there was no relationship to active service including exposure to herbicides.  This finding was reached after examining the Veteran and reviewing his claims file, and is supported by rationale, including discussing the treatment that was provided, the time before diagnosis and the presentation of symptoms as well as reviewing medical literature.  Further, the opinion stands uncontradicted in the record and thus has high probative value.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for GERD.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for GERD is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2012). 



ORDER

Entitlement to service connection for GERD is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


